Title: To Thomas Jefferson from John Page, 3 October 1803
From: Page, John
To: Jefferson, Thomas


          
            
              My dear Sir
            
            Richmond Octr. 3d. 1803
          
          I left Wmsburg the first day that the weather & my little Son’s state of health would permit, & had he not relapsed into a dangerous Illness, I should have pushed on alone, to spend if it were only a day with you at Monticello, even though Mr. Harvey informed me that you were on the point of setting out to Washington. My dear little boys illness, which ’till today scarcely gave us any hopes of his recovery, must be my Apology for delaying so long an explanation of our breach of promise, & a renewall of our promise to endeavour to make amends for it next year. 
          Accept our thanks for your very friendly invitation, & our best Wishes for your health & Happiness, & the strongest assureances of the highest respect & Esteem of your sincere
          Friend 
          
            
              John Page
            
          
        